Citation Nr: 1329564	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
appendix surgery.

2.  Entitlement to service connection for residuals of tooth 
surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 2009 and May 2010 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The Veteran and his spouse testified in support of these 
claims during a video-conference hearing held before the 
undersigned Veterans Law Judge in August 2011.

The Veteran's assertion that he developed gum and tooth pain 
secondary to in-service tooth extractions raises a claim for 
service connection for a dental condition solely for VA 
outpatient dental treatment purposes.  The Board refers this 
claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board sincerely regrets the delay associated with this 
remand, but further action, including obtaining additional 
medical information, is necessary before the Board 
adjudicates these claims.  See 38 C.F.R. § 19.9 (2012).

During his hearing, the Veteran identified treatment records 
that are outstanding and need to be obtained in support of 
these claims.  Specifically, he indicated that he received 
dental treatment and had gotten cream for his appendectomy 
scar at McClellan, the VA Medical Center in Little Rock, 
Arkansas.  See transcript at 5, 13-14 (Aug. 9, 2011).

In addition, to date, no medical professional has offered 
opinions as to whether the Veteran has residuals of his in-
service appendectomy and alleged in-service dental trauma.  
Such opinions are crucial given that the Veteran contends 
that he has been manifesting multiple lay-observable 
symptoms since the in-service appendectomy and alleged in-
service dental trauma, including abdominal pain, a painful 
scar at the site of the appendectomy, tooth and gum pain, 
bleeding from the nose, headaches, difficulty eating, and 
earaches.  

On remand, an additional attempt should also be made to 
obtain the Veteran's treatment records from Dr. Lonzo 
William.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's complete treatment 
records from the McClellan, VA Medical 
Center in Little Rock, Arkansas.  

2.  Obtain and associate with the claims 
file the Veteran's complete treatment 
records from Dr. Lonzo William.

3.  After the outstanding treatment 
records are associated with the claims 
file, afford the Veteran a VA 
examination(s) for the purpose of 
determining whether he has residuals of 
his in-service appendectomy and any 
residuals of in-service dental trauma.  
The examiner must:

a.  Review the claims file and 
indicate in writing in the 
record that such review 
occurred.

b.  Refer to all pertinent 
information of record, paying 
particular attention to:

i.  the Veteran's 
service treatment 
records, which do not 
confirm dental trauma, 
but show that he 
underwent an 
appendectomy and tooth 
extractions and received 
dentures during service; 
and

ii.  the Veteran's 
assertions that he 
experienced dental 
trauma while undergoing 
the confirmed dental 
treatment and now has 
residuals of that trauma 
and the confirmed 
appendectomy; 

c.  Record in detail the Veteran's 
reported history of abdominal and 
dental complaints and in-service 
dental trauma;

d.  Offer an opinion as to whether 
the Veteran experienced dental 
trauma secondary to his in-service 
dental procedures;

e.  Accepting as competent the 
Veteran's reports of lay-
observable abdominal, scar, tooth 
and gum pain, bleeding from the 
nose, headaches, difficulty 
eating, and earaches, offer an 
opinion as to whether the Veteran 
has residuals of his in-service 
appendectomy and/or any 
objectively confirmed in-service 
dental trauma.  

f.  Provide detailed rationale, 
with references to the record, for 
all opinions expressed.

g.  If such an opinion cannot be 
expressed without resorting to 
speculation, identify in writing 
in the record any outstanding 
evidence that could be obtained to 
aid in providing such an opinion.

4.  Next, ensure that the VA examination 
report(s) complies with the instructions 
noted above and, if not, return it to 
the examiner(s) for correction.

5.  Finally, readjudicate the Veteran's 
claims based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


